


Exhibit 10.15












SCIENTIFIC GAMES CORPORATION
NONQUALIFIED DEFERRED COMPENSATION PLAN


(As Amended and Restated Effective January 1, 2015)

    

--------------------------------------------------------------------------------




CONTENTS






ARTICLE I INTRODUCTION1


ARTICLE II DEFINITIONS2


ARTICLE III
5



ARTICLE IV DEFERRAL OF COMPENSATION6


ARTICLE V ACCOUNTS AND VESTING7


ARTICLE VI TIMING AND FORM OF BENEFIT PAYMENTS8


ARTICLE VII ADMINISTRATION10


ARTICLE VIII AMENDMENT AND TERMINATION13


ARTICLE IX MISCELLANEOUS14










ARTICLE I

INTRODUCTION
1.1.    Name and Purpose. WMS Industries Inc. ( “WMS”) established the WMS
Industries Inc. Nonqualified Deferred Compensation Plan (the “Plan”), effective
December 1, 2003, for the benefit of Eligible Employees. The Plan was amended
and restated in its entirety effective as of December 9, 2004, March 1, 2007,
January 1, 2009 (including to reflect the requirements of Code Section 409A and
the final regulations issued thereunder), and January 1, 2010. The Plan was also
amended, effective January 1, 2014, to remove Company matching contributions.
The Plan is hereby amended and restated effective January 1, 2015 to rename the
Plan the Scientific Games Corporation Deferred Compensation Plan and to
substitute Scientific Games Corporation, the ultimate parent of WMS, as the
Plan’s sponsor.
The purpose of the Plan is to provide Eligible Employees with the opportunity to
defer compensation on a pre-tax basis. The Plan is intended to be a deferred
compensation plan for a select group of management and highly compensated
employees, as described in Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.
The Company intends that the Plan (and any grantor trust described in Article
VI) shall be treated as unfunded for tax purposes and for purposes of Title I of
ERISA. An Employer’s obligations hereunder, if any, to a Participant (or to a
Participant’s Beneficiary) shall be unsecured and shall be a mere promise by the
Company to make payments hereunder in the future. A Participant (or the
Participant’s Beneficiary) shall be treated as a general, unsecured creditor of
the Company. The Plan is not intended to be qualified under Section 401(a) of
the Code.
1.2.    Effective Date and Plan Year. The Effective Date of the amended and
restated Plan is January 1, 2015. The Plan will be administered on the basis of
a Plan Year, which is the calendar year.




ARTICLE II    

DEFINITIONS
2.1.    “Account” means the recordkeeping account maintained by the Committee to
record a Participant’s accrued benefit under the Plan.
2.2.    “Accounting Date” means each date that the New York Stock Exchange is
open for business.
2.3.    “Base Salary” means the base salary payable to a Participant during a
calendar year.
2.4.    “Beneficiary” means any person or entity, or any combination thereof,
who is named by the Participant in a Participation Agreement as his or her
beneficiary to receive benefits under this Plan in the event of the
Participant’s death, or in the absence of any such designation, the
Participant’s estate. A Participant may amend his or her Participation Agreement
to name a new Beneficiary at any time.
2.5.    “Board” means the Board of Directors of the Company.
2.6.    “Bonus” means any cash compensation, other than Base Salary, relating to
services performed in a calendar year, whether or not paid in such calendar year
or included in the Participant’s Federal Income Tax Form W-2 for such calendar
year, payable to a Participant under any Employer’s annual bonus plan.
2.7.    “Change in Control” means that any of the following have occurred:
(i)
a complete dissolution or liquidation of the Company, or similar occurrence;



(ii)
the consummation of a merger, consolidation, acquisition, reorganization, or
similar occurrence, where Company is not the surviving entity;



(iii)
a transfer of substantially all of the assets of the Company or more than 80% of
the outstanding common stock of Company in a single transaction; or



(iv)
during any twelve-month period, individuals who constitute a majority of the
Board are replaced by directors whose appointment or election is not endorsed by
two-thirds of the individuals who constitute the Board before the date of the
appointment or election.



Notwithstanding the foregoing definition of “Change in Control,” a Change in
Control shall be deemed to have occurred only if the event giving rise to the
Change in Control constitutes a “Change in Control Event” within the meaning of
final regulations issued by the Department of the Treasury under Code Section
409A.
2.8.    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder.
2.9.    “Committee” means the Scientific Games Corporation Benefits Committee.
2.10.    “Company” means Scientific Games Corporation, a Delaware corporation,
and its successors.
2.11.     “Deferral Credits” means the portion of an Eligible Employee’s Base
Salary and/or Bonus, if any, that he or she elects to defer under Article IV.
2.12.    “Deferral Election” means an election by an Eligible Employee to defer
Bonus Salary and/or Bonus in accordance with the provisions of Article IV.
2.13.    “Distribution Date” means the date elected by a Participant for
distribution of his or her Account pursuant to Section 6.1.
2.14.    “Earnings” means the amount of earnings or losses credited or debited
to each Participant’s Account pursuant to Section 5.2 of the Plan.
2.15.    “Effective Date” means January 1, 2015.
2.16.    “Eligible Employee” means an employee of an Employer who is eligible to
participate in the Plan in accordance with Section 3.1.
2.17.    “Employer” means the Company and any subsidiary or affiliate of the
Company that, with the consent of the Company, adopts the Plan for the benefit
of its Eligible Employees.
2.18.    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations issued thereunder.
2.19.     “Participant” means an Eligible Employee who has executed a
Participation Agreement.
2.20.    “Participation Agreement” means the agreement executed by an Eligible
Employee that includes provisions for the Eligible Employee’s Deferral Election,
the Eligible Employee’s Beneficiary designation, and the Eligible Employee’s
investment designation.
2.21.    “Plan Year” means the calendar year.
2.22.     “Service Agreement” means the agreement between the Employer and
Trustee regarding the arrangement between the parties for recordkeeping services
with respect to the Plan.
2.23.    “Trust” means the trust created by the Company.
2.24.    “Trust Agreement” means the agreement between the Company and the
Trustee, as set forth in a separate agreement, under which assets are held,
administered, and managed subject to the claims of the Company’s general
creditors in the event of the Company’s insolvency, until paid to Plan
Participants and their Beneficiaries as specified in the Plan.
2.25.    “Trust Fund” means the property held in the Trust by the Trustee.
2.26.    “Trustee” means the corporation or individual(s) appointed by the
Company to administer the Trust in accordance with the Trust Agreement.
2.27.    
ARTICLE III    
ELIGIBILITY AND PARTICIPATION
3.1.    Eligibility. Any employee on the U.S. payroll of an Employer who, as of
November 1 of the calendar year prior to the Plan Year of participation, has (i)
a Salary of at least $200,000 and has a title equivalent to Executive Director
or above, is eligible to participate in the Plan. In addition, before the
beginning of each Plan Year, the Committee may designate other employees of an
Employer as eligible to participate in the Plan during such Plan Year. An
Eligible Employee’s eligibility to make a Deferral Election in any given Plan
Year does not guarantee that individual the right to make a Deferral Election in
any subsequent Plan Year.
3.2.    Participation and Cessation of Participation. An Eligible Employee for
any Plan Year may make a Deferral Election on a timely basis as described in
Article IV, and if the Eligible Employee makes such a Deferral Election, he or
she shall become a Participant and shall remain a Participant until he or she
has received a distribution of his or her entire Account. A Participant in the
Plan who separates from service with the Company and all of its subsidiaries and
affiliates for any reason will cease to be eligible to make Deferral Credits
under this Plan and will become entitled to distributions in accordance with
Article VII.




ARTICLE IV    

DEFERRAL OF COMPENSATION
4.1.    Deferral of Compensation. An Eligible Employee may elect to defer not
less than 2% and not more than 50% of his or her Base Salary for a Plan Year,
and not less than 2% and not more than 100% of his or her Bonus, by filing a
Deferral Election in accordance with Section 4.2.
Each Deferral Election made by an Eligible Employee shall include an election of
the date on which the amount of such deferral (together with related Earnings)
will be distributed and the form of distribution, pursuant to the provisions of
Article VI. Such date shall be no earlier than January 15 of the third Plan Year
following the Plan Year to which the election to defer relates.
4.2.    Deferral Elections. A Participant’s Deferral Election shall be in
writing or electronic, and shall be filed with the Committee at such time and in
such manner as the Committee shall provide, subject to the following:
(a)
Subject to paragraphs (b) and (c) below, a Deferral Election must be made during
the election period established by the Committee which period shall end no later
than the day preceding the first day of the Plan Year in which such Compensation
would otherwise be earned.

(b)
If a Bonus constitutes “performance-based compensation,” within the meaning of
Code Section 409A, the election period established by the Committee with respect
to elections to defer such Bonus may extend to the date that is six months
before the end of the performance period to which such Bonus relates.

(c)
If an individual first becomes an Eligible Employee during a Plan Year, and the
Committee permits mid-year participation by such individual, such individual may
make a Deferral Election for such Plan Year within thirty (30) days of first
becoming an Eligible Employee.

(d)
All Deferral Elections shall become irrevocable as of the end of the election
period, subject only to the re-deferral provisions of Section 6.2.

4.3.    Additional Limitation on Deferral Elections. Notwithstanding anything in
this Plan to the contrary, the Committee may limit a Participant’s Deferral
Election if, as a result of any election, a Participant’s Compensation would be
insufficient to allow the Participant to make all 401(k) deferrals permitted
under an applicable Company tax-qualified defined contribution pension plan or
to cover taxes and withholding applicable to the Participant.







ARTICLE V    

ACCOUNTS AND VESTING
5.1.    Accounts. The Committee shall maintain an Account for each Participant.
Accounts shall be credited with the amount of a Participant’s Deferral Credits
and Earnings gains, and shall be debited with Earnings losses and any
distribution made pursuant to Article VI. Deferral Credits shall be credited to
a Participant’s Account as soon as practicable following the date the Base
Salary and Bonuses would otherwise have been paid to the Participant but for his
or her Deferral Election. Company A Participant’s Account shall be
nonforfeitable at all times.
5.2.    Investment of Accounts. A Participant may direct the deemed investment
of his or her Account among investment alternatives determined by the Committee
in accordance with the Service Agreement from time to time (collectively, the
“Measurement Funds”). Investment elections may be changed by the Participant
(but only among such Measurement Funds) on such date and in such manner as
determined by the Committee in its sole discretion. A Participant’s Account
shall be credited or debited daily based on the performance of each Measurement
Fund selected by the Participant, as though (i) the Deferral Credits were
invested in the Measurement Fund(s) as of the date that they are credited to the
Participant’s Account; and (ii) any distributions made to the Participant that
decrease the Participant’s Account balance ceased being invested in the
Measurement Fund(s) on the date the distribution is made. Thereafter, the
Measurement Funds that the Participant elects will be revalued daily based on
the value of such funds on that date, and the percentages in which the
Participant is invested in each of the Measurement Funds. If the Participant has
provided no or insufficient investment directions for any part of his or her
Account, that portion of the Account shall be invested as determined by the
Committee.
Notwithstanding any other provision of this Plan that may be interpreted to the
contrary, the Measurement Fund(s) are to be used for measurement purposes only,
and the allocation of Participant’s Account to such Measurement Fund(s), and the
calculation of amounts to be credited or debited to a Participant’s Account,
shall not be considered or construed in any manner as an actual investment of
the Participant’s Account in any such Measurement Fund(s).


    


5.3.    Adjustment of Participants’ Account. As of the close of each Accounting
Date, the Committee shall:    
(a)
First, charge to the proper Accounts all payments or distributions made since
the last preceding Accounting Date.

(b)
Next, credit each Participant’s Account with any Deferral Credits made since the
last preceding Accounting Date;

(c)
Next, adjust each Participant’s Account for applicable Earnings since the last
preceding Accounting Date.

5.4.    Contributions to Trust Fund. The Company may make such contributions to
the Trust Fund as required or permitted by the terms of the Trust Agreement.





--------------------------------------------------------------------------------






ARTICLE VI    

TIMING AND FORM OF BENEFIT PAYMENTS
6.1.    Timing of Distribution. Distribution of a Participant’s Account shall be
made or shall commence after the earliest of:
(a)
The deferred distribution date indicated on the Participant’s Participation
Agreement in accordance with Section 4.1;

(b)
The date that the Participant incurs a separation from service (within the
meaning of Code Section 409A(a)(2)(A)(i)) with the Company and its subsidiaries;

(c)
The date that a Change in Control occurs; and

(d)
The date the Company terminates the Plan, to the extent permitted by Code
Section 409A.

Distributions described in Sections 6.1 (a), (c) and (d) above shall be made
within ninety (90) days following such date, and distributions described in
Section 6.1(b) above shall be made on the 15th of the first month following the
date that is six (6) months after the date of such Participant’s separation from
service.
6.2.    One-time Redeferral Election. A Participant may make a one-time election
to defer payment on commencement of any portion of a distribution under Section
6.1(a) for a period of not less than five (5) years, provided that such election
must be made at least twelve (12) months in advance of the initially elected
distribution date and may not take effect for at least twelve (12) months after
the date the new election is made.
6.3.    Form of Distribution. Distributions from the Plan will be made in a
single lump sum payment or in a series of up to ten annual installments, as
elected by the Participant at the time he or she files the Participation
Agreement for that Plan Year. If annual installments are elected by the
Participant, the first installment will be paid at the time set forth in Section
6.1 and the remaining installments shall be paid on each anniversary of the date
of payment of the initial installment. Notwithstanding the foregoing, if (i) on
the date commencement of benefits the value of a Participant’s Account is less
than twenty thousand dollars ($20,000.00), or (ii) the distribution is being
made on account of a Change in Control, the Participant’s Account shall be paid
in the form of a single lump sum payment, regardless of whether the Participant
has elected installment payments. If a Participant fails to elect the form of
payment, his or her Account will be distributed in the form of a single lump sum
distribution.
6.4.    Beneficiaries. A Participant may designate his or her primary
Beneficiary or Beneficiaries to receive the amounts as provided herein after his
or her death in accordance with the Beneficiary Designation provisions of the
Participation Agreement. A Participant also may designate his or her contingent
Beneficiary or Beneficiaries to receive amounts as provided herein if all
primary Beneficiaries predecease the Participant or have ceased to exist on the
date of the Participant’s death. Any Beneficiary designation shall apply to the
Participant’s entire Account balance and shall revoke all prior designations. In
the absence of such a Beneficiary designation, the Company shall pay any such
amount to the Participant’s estate.
6.5.    Unforeseeable Emergency Withdrawals. Notwithstanding any provision of
the Plan to the contrary, any portion of a Participant’s Account not yet
distributable under Section 7.1 may be distributed to the Participant upon his
or her request if the Participant incurs an unforeseeable emergency. An
unforeseeable emergency is a severe financial hardship resulting from a sudden
and unexpected illness or accident of the Participant or his or her spouse or
dependent (as defined in Section 152(a) of the Code), loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, as determined by the Committee in its sole discretion. The amounts
distributed pursuant to an unforeseeable emergency may not exceed the amounts
necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which the hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). Withdrawals made pursuant to this
paragraph shall be paid as soon as practicable following approval by the
Committee.
6.6.    Prohibition on Acceleration of Distribution. Except as may be permitted
under Code Section 409A(a)(3), no acceleration of any distribution hereunder
shall be permitted.




ARTICLE VII    

ADMINISTRATION
7.1.    Committee. The Plan shall be administered by the Committee, which shall
be a committee of one or more persons appointed by the Board from time to time.
If the Board shall fail to appoint the Committee, the Committee shall be the
Compensation Committee of the Board.
7.2.    Committee’s Rights, Duties and Powers. The Committee shall have all the
powers necessary and appropriate to discharge its duties under the Plan, which
powers shall be exercised in the sole and absolute discretion of the Committee,
including, but not limited to, the power:
(a)
To construe and interpret the provisions of the Plan and to make factual
determinations thereunder, including the power to determine the rights or
eligibility under the Plan and amounts of benefits (if any) under the Plan, and
to remedy ambiguities, inconsistencies or omissions, and such determinations by
the Committee shall be binding on all parties.

(b)
To adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan and trust agreement, if any.

(c)
To direct the payment of distributions in accordance with the provisions of the
Plan.    

(d)
To employ agents, attorneys, accountants, actuaries or other persons (who also
may be employed by the Company) and to delegate to them such powers, rights and
duties as the Committee may consider necessary or advisable to carry out the
administration of the Plan.

(e)
To appoint an investment manager to manage (with power to acquire and dispose
of) the assets of the Company that may be used to satisfy benefit obligations
under the Plan, and to delegate to any such investment manager all of the
powers, authorities and discretions granted to the Committee hereunder or to the
trustee of any under Trust established to pay benefits under the Plan.

7.3.    Interested Committee Member. If a member of the Committee is also a
Participant in the Plan, such Committee member may not decide or determine any
matter or question concerning his or her participation in the Plan, unless such
decision or determination could be made by the Committee member under the Plan
if the Committee member were not serving on the Committee.
7.4.    Expenses. All costs, charges and expenses reasonably incurred by the
Committee will be paid by the Company. No compensation will be paid to a member
of the Committee as such.
7.5.    Claims. Claims for benefits under the Plan shall be made in writing to
the Committee or its duly authorized delegate. If the Committee or such delegate
wholly or partially denies a claim for benefits, the Committee or, if
applicable, its delegate shall, within a reasonable period of time, but no later
than ninety (90) days after receipt of the claim, notify the claimant in writing
or electronically of the adverse benefit determination. Notice of an adverse
benefit determination shall be written in a manner calculated to be understood
by the claimant and shall contain:
(a)    the specific reason or reasons for the adverse benefit determination,
(b)
a specific reference to the pertinent Plan provisions upon which the adverse
benefit determination is based,

(c)
a description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary, and

(d)
an explanation of the Plan’s review procedure and the time limits applicable to
such procedure including a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse benefit determination.

If the Committee or its delegate determines that an extension of time is
necessary for processing the claim, the Committee or its delegate shall notify
the claimant in writing of such extension, the special circumstances requiring
the extension and the date by which the Committee expects to render the benefit
determination. In no event shall the extension exceed a period of ninety (90)
days from the end of the initial ninety (90) day period. If notice of the denial
of a claim is not furnished in accordance with this paragraph (a) within ninety
(90) days after the Committee or its duly authorized delegate receives it (or
within one hundred and eighty (180) days after such receipt if the Committee or
its delegate determines an extension is necessary), the claim shall be deemed
denied and the claimant shall be permitted to proceed to the review stage
described below.


Within sixty (60) days after the claimant receives the written or electronic
notice of an adverse benefit determination, or the date the claim is deemed
denied pursuant to the preceding paragraph, or such later time as shall be
deemed reasonable in the sole discretion of the Committee taking into account
the nature of the benefit subject to the claim and other attendant
circumstances, the claimant may file a written request with the Committee that
it conduct a full and fair review of the adverse benefit determination,
including the holding of a hearing, if deemed necessary by the Committee. In
connection with the claimant’s appeal of the adverse benefit determination, the
claimant may review pertinent documents and may submit issues and comments in
writing. The Committee shall render a decision on the appeal promptly, but not
later than sixty (60) days after the receipt of the claimant’s request for
review, unless special circumstances (such as the need to hold a hearing, if
necessary) require an extension of time for processing, in which case the sixty
(60) day period may be extended to one hundred and twenty (120) days. The
Committee shall notify the claimant in writing of any such extension, the
special circumstances requiring the extension, and the date by which the
Committee expects to render the determination on review. The claimant shall be
notified of the Committee’s decision in writing or electronically. In the case
of an adverse determination, such notice shall:


(a)    include specific reasons for the adverse determination,
(b)    be written in a manner calculated to be understood by the claimant,
(c)
contain specific references to the pertinent Plan provisions upon which the
benefit determination is based,

(d)
contain a statement that the claimant is entitled to receive upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits, and

(e)
contain a statement of the claimant’s right to bring an action under
section 502(a) of ERISA.

7.6.    Reports. The Committee shall provide the Participant with a statement
reflecting the amount of the Participant’s Account at least quarterly.
7.7.    No Liability. No employee, agent, officer, trustee, member, volunteer or
director of the Company shall, in any event, be liable to any person for any
action taken or omitted to be taken in connection with the interpretation,
construction or administration of this Plan, so long as such action or omission
to act be made in good faith.




ARTICLE VIII    

AMENDMENT AND TERMINATION

The Committee may amend, alter, modify or terminate this Plan at any time,
provided that no such amendment, alteration, modification or termination shall
reduce the balance in any Participant’s Account in whole or in part. Upon
termination of the Plan, Accounts may, at the discretion of the Committee, be
distributed to Participants if the Committee determines that such distributions
will not violate the provisions of Code Section 409A.




ARTICLE IX    

MISCELLANEOUS
9.1.    Unfunded Plan. The Plan shall at all times be entirely unfunded and,
except as provided in the following paragraph, no provision of this Plan shall
at any time be made with respect to segregating any assets of the Company or any
other Employer for payment of any benefits hereunder. Participants and
Beneficiaries shall at all times have the status of general unsecured creditors
of the Employers, and neither Participants nor Beneficiaries shall have any
rights in or against any specific assets of the Employers. The Plan constitutes
a mere promise by the Employers to make benefit payments in the future.
The Company may establish a reserve of assets to provide funds for the payment
of benefits under the Plan. Such reserve may be through the Trust and such
reserve shall, at all times, be subject to the claims of general creditors of
the Employers and shall otherwise be on such terms and conditions as shall
prevent taxation to Participants and Beneficiaries of any amounts held in the
reserve or credited to an account prior to the time payments are made. No
Participant or Beneficiary shall have any ownership rights in or to any reserve.
9.2.    Non-Assignability of Benefits. Neither any Participant nor any
Beneficiary under this Plan shall have any power or right to transfer, assign,
anticipate, hypothecate or otherwise encumber any part or all of the amounts
payable hereunder. Such amounts shall not be subject to seizure by any creditor
of a Participant or any Beneficiary hereunder, by a proceeding at law or in
equity, nor transferable by operation of law in the event of the bankruptcy or
insolvency of any Participant or any Beneficiary hereunder. Any such attempted
assignment or transfer shall be void and shall terminate the Participant’s
participation in this Plan, and the Company then may pay the benefits hereunder
as if the Participant had terminated employment.
9.3.    Impact on Other Benefits. Except as otherwise required by the Code or
any other applicable law, this Plan and the benefits provided herein are in
addition to all other benefits which may be provided by the Company to the
Participants from time to time, and shall not reduce, replace or otherwise cause
any reduction, in any manner, with regard to any of such other benefits.
9.4.    Notices. Any notice, consent or demand required or permitted to be given
under the provisions of this Plan by the Company or any Participant or
Beneficiary shall be in writing, and shall be signed by the person or entity
giving or making the same. If such notice, consent or demand is mailed, it shall
be sent by United States certified mail, postage prepaid, addressed to the
principal office of the Company, or if to a Participant or Beneficiary to such
individual or entity’s last known address as shown on the records of the
Company. The date of such mailing shall be deemed the date of notice, consent or
demand.
9.5.    Tax Withholding. The Company shall have the right to deduct from all
deferrals, credits and payments made under this Plan any federal, state or local
taxes required by law to be withheld with respect to such deferrals, credits and
payments.
9.6.    Successors and Assigns. The rights, privileges, benefits and obligations
under the Plan are intended to be, and shall be treated as, legal obligations of
and binding upon the Employers and their successors and assigns, including
successors by merger, consolidation, reorganization or otherwise.
9.7.    Governing Law. This Plan shall be governed by and construed in
accordance with the internal laws of the State of Nevada, to the extent not
preempted by the laws of the United States.
IN WITNESS WHEREOF, the authorized representative of the Company has executed
and adopted this Plan as of the Effective Date.


SCIENTIFIC GAMES CORPORATION


By :/s/ Peter A. Mani
Its: Vice President & Chief HR Officer
 

